UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2015 Commission File No. 333-192107 Premier Pacific Construction, Inc. (exact name of registrant as specified in its charter) Nevada 90-0920687 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 13103 Golden Way Poway,CA92064 (Address of principal executive offices)(zip code) Registrant’s telephone number, including area code –(858) 748-7152 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file suchreports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes­o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes­­o No x As of May 8, 2015 Premier Pacific Construction, Inc. had5,144,000shares of common stock outstanding. 1 Table of Contents Table of Contents Part I. Financial Information 3 Item 1. Financial Statements (Unaudited) 3 Balance Sheets – As of March 31, 2015 and December 30, 2014 3 Statements of Operations – for the three months months ended March 31, 2015 and 2014. 4 Statements of Cash Flows – for the three months ended March 31, 2015 and 2014. 5 Notes to Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3.Quantitative and Qualitative Disclosures about Market Risk 11 Item 4.Controls and Procedures 11 Part II. Other Information 13 Item 1.Legal Proceedings 13 Item 1A. Risk Factors 14 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3.Defaults upon Senior Securities 14 Item 4.Removed and Reserved 14 Item 5.Other Information 14 Item 6.Exhibits 14 Signatures 15 2 Table of Contents Part I. Financial Information Item 1. Financial Statements (Unaudited) PREMIER PACIFIC CONSTRUCTION INC. Balance Sheets (Unaudited) March 31, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Prepaid expenses - - Total current assets Fixed assets Computer and office equipment TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable Loan from shareholder Total current liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Common Stock $0.001 par value, 75,000,000 authorized and 5,144,000 issued and outstanding as of March 31, 2015 andDecember 31, 2014 Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITITES & STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to unaudited condensed financial statements. 3 Table of Contents PREMIER PACIFIC CONSTRUCTION INC. Statements of Operations (Unaudited) Three Months Ended Three Months Ended March 31, March 31, Revenue Construction income $
